DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The previous rejection of claim(s) 1-4, 6-12 and 21 over 35 U.S.C. 112(a) as failing to comply with the written description requirement have been overcome in light of the amendments made to claim(s) 1 on 4/20/2022.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with J. Scot Wickhem (Reg. No. 41,376) on 5/5/2022.
The application has been amended as follows: 
Claim 1, lines 15-16: “has proximalmost end” has been amended to read --has a proximalmost end--.
Claim 7, line 2: “an outer surface” has been amended to read --the outer surface--.
Claim 13, lines 19-20: “has proximalmost end” has been amended to read --has a proximalmost end--.

Allowable Subject Matter
Claims 1-4, 6-17 and 19 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record, Price et al. (US 8,998,939 B2) or Kunsman (US 4,886,304), does not disclose or fairly suggest, either singly or in combination of any of the prior art of record, the claimed invention of independent claims 1 and/or 13, which recite, inter alia “wherein the first bushing has a distalmost end, and wherein the connection member has a proximalmost end, and wherein the distalmost end of the first bushing is proximal of the proximalmost end of the connection member”.
Price discloses a medical device (reusable transducer and blade assembly 500; Figs. 9A-C), comprising: an elongate member (inner tubular actuation member 670) having proximal end region (towards 664) and a distal end region (towards 674; Fig. 9A); an end effector (end effector 700) having a proximal end region (towards 734) and a distal end region (towards blade; Fig. 9A); a connection member (L-shaped slot 674 and pin 734) coupled to the distal end region of the elongate member (670; Fig. 9A) and the proximal end region (as pin 734 is coupled to the proximal end region of the end effector) of the end effector (700; Fig. 9A). The connection member allows for coupling and decoupling of the end effector, similar to the claimed inventions of claims 1 and 13. However, Price is silent to a first bushing as claimed.
Kunsman teaches various connection assemblies that comprise a connection member (sleeve 50; Fig. 5) and first and second bushings (ring nuts 54) having distalmost ends. However, the distalmost end of each of the ring nuts 54 of Kunsman is not proximal of the proximalmost end of the sleeve 50 (Fig. 5) as the threads of the ring nut 54 extend within and connect to the sleeve 50. It would not have been obvious to one of ordinary skill in the art to modify the first bushing of Kunsman such that its distalmost end is proximal of the proximalmost end of the connection member. Doing so would prevent a secure connection between the sleeve 50 and the ring nuts 54.
Because none of the prior art documents teach the medical device(s) as claimed, it would not have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to arrive at the technical solutions of claims 1 and 13 according to the prior art documents or a combination thereof. Therefore, in view of the prior art at its deficiencies, Applicant’s invention is rendered novel and non-obvious and thus is allowable as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH A SIMPSON whose telephone number is (571)270-3865. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on (571)272-7134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SARAH A SIMPSON/Primary Examiner, Art Unit 3771